Citation Nr: 1738320	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  16-24 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Air Force from July 1997 to January 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

As the Veteran is terminally ill, her appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDINGS OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD has been productive of occupational and social impairment in most areas, due to depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty concentrating, disturbances in mood and motivation, and suicidal ideation.


CONCLUSION OF LAW

The criteria for a 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a rating in excess of 50 percent for her service-connected PTSD.

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2016).

Under Diagnostic Code 9411, the criteria for a 30 percent rating include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, and mild memory loss.

A 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Board finds that throughout the appeal, the Veteran's PTSD has been characterized by depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty concentrating, disturbances in mood and motivation, and suicidal ideation.  See, e.g., VA examination (May 2013); VA treatment record (August 30, 2016) (showing suicidal ideation).  Despite the May 2013 VA examiner's opinion that the Veteran's PTSD results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, the Board finds that the Veteran's symptoms, chiefly her suicidal ideation, are suggestive of occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  For example, on August 30, 2016, police escorted the Veteran to a hospital where she presented suicidal ideation and was placed in a psychiatric intensive care unit for three days.  See VA treatment records (August 30, 2016 - September 2, 2016).  Treatment records also show a recurrent pattern of difficulty establishing and maintaining relationships (see, e.g., March 18, 2013) and feeling overwhelmed and depressed (see, e.g., December 24, 2013; January 29, 2014; April 20, 2015; August 31, 2016).  After resolving any doubt in the Veteran's favor, the Board finds that her PTSD results in occupational and social impairment with deficiencies in most areas.  Accordingly, a 70 percent rating for PTSD is warranted.

Despite the Veteran's August 2016 hospitalization, the Board finds that her symptoms are not so severe or frequent so as to result in total social and occupational impairment.  Indeed, the fact that the Veteran has maintained substantial gainful employment throughout the pendency of the appeal affirmatively opposes the notion of total occupational impairment.  Furthermore, while the Veteran has had difficulty in establishing and maintaining relationships, she has been cooperative with examiners, participated in counseling, and remained close with her children.  Thus, the evidence opposes the notion of total social impairment.  As such, the Board finds that the preponderance of the evidence is against total social occupational impairment; there is no doubt to be resolved; and a rating in excess of 70 percent is not warranted.
 

ORDER

Subject to the law and regulations governing payment of monetary benefits, a 70 percent rating for the Veteran's PTSD is warranted.




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


